Title: To George Washington from Joseph Shallcross, 16 December 1783
From: Shallcross, Joseph
To: Washington, George


                        
                            
                            May it please your Excellency,
                            Wilmington 16th Decr 1783
                        
                        We the Burgesses and Common Council of the Borough of Wilmington, in behalf of themselves, & the
                            Inhabitants thereof, being penetrated with Sentiments of the most perfect Respect, beg leave to approach, & to be
                            permitted to congratulate Your Excellency, that your glorious Endeavours, to rescue our Country from a determined Plan
                            of Oppression, has been not only attended with the most complete & brilliant Success, but crowned with the noble
                            rewards of Liberty & Independence, & the final Accomplishment of an honorable Peace
                        When we reflect on the Magnitude of the Object for which we contended, & the greatness of the Power
                            we had to Oppose, the boldest among us have sometimes shuddered at the Prospect; whilst your Magnanimity was our
                            invincible Shield on the most gloomy Occasions.
                        Convinced that our humble Talents cannot express, in Language suitable to the Subject, either the grateful
                            Sensations we feel, in the contemplation of your great & eminent Services, or the Love & Admiration of your
                            many amiable Virtues, which fill the Bosoms of the Friends of Freedom, in America, & in distant nations; yet,
                            rather than wound that Delicacy which hears with Reluctance even less than our Duty & Inclination prompts us to
                            mention, we will conclude with embracing this Opportunity of joining the general Voice of America, which hails you the
                            Deliverer of our Country; & we flatter ourselves You will believe that our most fervent Wishes will accompany your
                            illustrious & long meditated Retirement, that You may long enjoy Health, Tranquility, & every other
                            Felicity, and permit us to indulge the pleasing Hope that ever in the serene enjoyment of that Retirement which will
                            astonish Mankind little less than the Splendour & Greatness of your Services, that, with a partial consideration,
                            your Excellency will occasionally contribute with your Advice & Influence to promote that Harmony & Union
                            of our Infant Governments, which are so essential to the permanent Establishment of our Freedom, Happiness, &
                            prosperity. Signed by Order of the Burgesses & Common Concil.
                        
                            Joseph Shallcross Jun
                            Town Clerk
                        
                    